ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 15 is changed to depend on claim 11, given that it depended on claim 13, which is now canceled and which limitations are amended into claim 11.
The following is an examiner’s statement of reasons for allowance:
Given the amendments provided to claims 1 and 11, the amended claims have overcome the prior art of record, primarily due to the following limitations:
a mobile delivery device in communication with the server, the mobile delivery device comprising a scanner and a location sensing circuit, the mobile delivery device configured to generate location information including breadcrumb information;
scan an item for delivery to a delivery point and to communicate an access code for unlocking the locking device to generate scan information; and
generate a route identifier;
a distribution network server configured to:
receive the scan information, the location information, and the route identifier from the mobile delivery device, determine that the mobile delivery device was traversing a pre-determined route based on the received route identifier and breadcrumb information prior to entering the geofence of the delivery point; and
provide the access code in response to receiving the scan information, and the determination that the mobile delivery device was traversing the pre-determined route.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688

/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                         4/8/2021